NO. 07-06-0392-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 27, 2007

                         ______________________________


                              ERIC ROSS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 114TH DISTRICT COURT OF SMITH COUNTY;

        NO. 241-1046-00; HONORABLE CYNTHIA STEVENS KENT, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Following a plea of guilty, in October 2000, Appellant, Eric Ross, was convicted of

driving while intoxicated. Punishment was assessed at ten years confinement and a

$1,000 fine, suspended in favor of ten years community supervision. On July 26, 2006,

the State filed its Application to Revoke Community Supervision in which it alleged that
Appellant had violated the conditions of community supervision. At the hearing on the

State’s motion, Appellant pleaded true to the identity paragraph and to the allegation that

he left his county of residence and the State of Arkansas without notifying his community

supervision officer and without obtaining permission from the trial court. The State then

offered testimony from a Louisiana police officer that supported allegations that Appellant

had consumed alcoholic beverages in violation of the conditions of community supervision.

The trial court found that the State met its burden of proof, revoked Appellant’s community

supervision, and assessed the original punishment of ten years confinement and a $1,000

fine. In presenting this appeal, counsel has filed an Anders1 brief in support of a motion

to withdraw. We grant counsel’s motion and affirm.


       In support of her motion to withdraw, counsel certifies she has diligently reviewed

the record and, in her opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, she concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978). Counsel has also shown that she forwarded

Appellant a copy of the brief and informed him that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that she notified Appellant of his right to



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
review the record and file a pro se response if he desired to do so. The Clerk of this Court

also advised Appellant by letter of his right to file a response to counsel’s brief. Appellant

filed a response challenging the State’s allegations. The State filed a letter acknowledging

the Anders brief.


       By the Anders brief counsel maintains there are no meritorious issues. Counsel

asserts that Appellant’s plea of true to the allegation that he left his county of residence

and the State of Arkansas without notifying his community supervision officer and without

permission from the trial court is sufficient to support revocation. See Moses v. State, 590
S.W.2d 469, 470 (Tex.Crim.App. 1979). Additionally, the State proved by a preponderance

of the evidence that Appellant violated other conditions of community supervision by

consuming alcoholic beverages. See Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App.

1993). See also Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980).


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds. After reviewing the record,

counsel’s brief, and Appellant’s pro se response, we agree with counsel that the appeal

is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).




                                              3
       Accordingly, counsel's motion to withdraw is granted2 and the trial court’s judgment

is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




       2
        In granting counsel’s motion to withdraw, however, we remind counsel of the
“educational” duty to inform the Appellant of this Court’s decision and of his right to file a
pro se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens,
206 S.W.3d 670 (Tex.Crim.App. 2006).

                                              4